Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 06/04/2021 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 12/02/2020 is a has as PRO 62/948,363 12/16/2019are acknowledged.
Drawings
3.  	The drawings were received on 12/02/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 12/02/2020, 06/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 12/02/2020 is accepted by the examiner.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s)  1-2, 4, 6-7, 9, 11-12, 14, 16-17, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub US 20190280756 A1 to FAN et al (hereinafter FAN) in view of US PG Pub US 20140192775 A1 to Li et al (hereinafter Li).
 	As per claim 1, FAN teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a message including information configuring a contention free random access resource for 2-step random access procedure (para [0072-0074], [0007] fig. 2,  terminal device receives from a base station candidate beam information associated with a contention free random access 2 step process, that is receive a candidate beam and terminal is connecting using the candidate beam); transmitting, to the base station, a message A (MSGA) preamble for the 2-step random access procedure (para [0072-0074], [0007] fig. 2, transmitting a message to the network using beam based on the discovery); identifying, in case that a criteria for the 2-step random access procedure completion is not met, whether a parameter associated with a maximum number of MSGA transmission is configured and a number of transmissions of the MSGA equals the parameter ( para [0072-0074], [0007] fig. 2, identifying that the two step process that is, the discovery best candidate beam and connection to the network is not based on the a parameter such timer associated with RLF timer expires and parameter equals the timer value the which is the expiration value );, and releasing  the information in case that the number of transmissions of the MSGA equals the parameter ( para [0072-0074], [0007] fig. 2, stop the random access procedure and release the connection mechanism associated with the network between the terminal and network when a parameter such 
 	Li teaches releasing the contention free random access resource configured based on the information transmissions of the MSGA equals the parameter (para [0254], releasing the contention free random access resource configured based on the information and based on the timer configured) . 20140192775
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system  of FAN by releasing the contention free random access resource configured based on the information transmissions of the MSGA equals the parameter as suggested by Li, this modification would benefit    FAN for enabling a better resource handling in a data communication system.
	As per claim 2, FAN, Li teaches the method of claim 1, further comprising releasing the contention free random access resource for the 2-step random access procedure, in case that a T304 timer configured based on the message expires (para [0072-0074],  fig. 2, a parameter such timer associated with RLF timer expires and parameter equals the timer value the which is the expiration value ).
 	As per claim 4, FAN, Li teaches the method of claim 1, wherein the message comprises a radio resource control (RRC) reconfiguration message configuring a reconfiguration with sync (para [0076], RRC reconfiguration message is used for configuring is used for  reconfiguration when timer expires).

 	Li teaches wherein the contention free random access resource configured based on the information is released (para [0254], releasing the contention free random access resource configured based on the information and based on the timer configured).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 7, FAN, Li teaches the method of claim 6, wherein the contention free random access resource for the 2-step random access procedure is released, in case that a T304 timer configured based on the message expires (para [0072-0074],  fig. 2, a parameter such timer associated with RLF timer expires and parameter equals the timer value the which is the expiration value ).
 	As per claim 9, FAN, Li teaches the method of claim 6, wherein the message comprises a radio resource control (RRC) reconfiguration message configuring a reconfiguration with sync sync (para [0076], RRC reconfiguration message is used for configuring is used for  reconfiguration when timer expires).
	As per claim 11, FAN teaches a terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller configured to: receive, from a base station, a message including information configuring a contention free random access resource for 2-step random access procedure(para [0072-0074], [0007] fig. 2,  terminal device receives from a base station 
 	Li teaches releasing the contention free random access resource configured based on the information transmissions of the MSGA equals the parameter (para [0254], releasing the contention free random access resource configured based on the information and based on the timer configured) .
 	Examiner supplies the same rationale as supplied in claim 1.

	As per claim 14, FAN, Li teaches the terminal of claim 11, wherein the message comprises a radio resource control (RRC) reconfiguration message configuring a reconfiguration with sync ((para [0076], RRC reconfiguration message is used for configuring is used for  reconfiguration when timer expires)..
	As per claim 16, FAN teaches a base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a controller configured to: transmit, to a terminal, a message including information configuring a contention free random access resource for 2-step random access procedure (procedure (para [0072-0074], [0007] fig. 2,  network is transmitting to a terminal device receives   beam information associated with a contention free random access 2 step process, that is receive a candidate beam and terminal is connecting using the candidate beam ), receive, from the terminal, a message A (MSGA) preamble for the 2-step random access procedure (para [0072-0074], [0007] fig. 2, base station si reeving from a terminal a message to the network using beam based on the discovery ), and transmit, to the terminal, a message in response to the MSGA preamble, wherein, in case that the 2-step random access procedure is not completed ( para [0072-0074], [0007] fig. 2, transmitting a message to the network using beam based on the 
	Li teaches wherein the contention free random access resource configured based on the information is released (para [0254], releasing the contention free random access resource configured based on the information and based on the timer configured).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 17, FAN, Li teaches the base station of claim 16, wherein the contention free random access resource for the 2-step random access procedure is released, in case that a T304 timer configured based on the message expires (para [0072-0074],  fig. 2, a parameter such timer associated with RLF timer expires and parameter equals the timer value the which is the expiration value ).
.
	Claim(s)  3,5 8,10 13, 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FAN, Lin in view of US PG Pub US 20200314913 A1 to Rastegardoost et al (hereinafter Rastegardoost).
 	As per claim 3, FAN, Li teaches the method of claim 1, Rastegardoost further comprising the FAN teaches contention free random access resource for the 2-step random access procedure Rastegardoost teaches releasing the contention free random access resource   procedure, in case that the   random access procedure is completed (para [0298], releasing the contention resources when connected completes the procedure for the 2-step random access procedure).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system  of FAN by releasing the contention free random access resource for the 2-step random access procedure, in case that the 2-step random access procedure is completed as suggested by Li, this modification would benefit    FAN for enabling a better resource handling in a data communication system.
	As per claim 5, FAN, Li teaches the method of claim 1, Rastegardoost teaches wherein the contention free random access resource includes at least one of a dedicated random access preamble, dedicated random access channel (RACH) 
	 Examiner supplies the same rationale as supplied in claim 3.
	As per claim 8, FAN, Li teaches the method of claim 6, wherein the contention free random access resource for the 2-step random access procedure is released, in case that the 2-step random access procedure is completed (para [0298], releasing the contention resources when connected completes the procedure for the 2-step random access procedure).
	Examiner supplies the same rationale as supplied in claim 3.
	As per claim 10, FAN, Li teaches the method of claim 6, wherein the contention free random access resource includes at least one of a dedicated random access preamble, dedicated random access channel (RACH) occasion, a dedicated physical uplink shared channel (PUSCH) resource, or a dedicated PUSCH occasion (para [0440], includes at least one of a dedicated random access channel (RACH) occasion, a dedicated physical uplink shared channel (PUSCH) resource).
	 Examiner supplies the same rationale as supplied in claim 3.
	As per claim 13, FAN, Li teaches the terminal of claim 11, Rastegardoost teaches wherein the controller is further configured to release the contention free 
 	Examiner supplies the same rationale as supplied in claim 3.
	As per claim 15, FAN, Li teaches the terminal of claim 11, wherein the contention free random access resource includes at least one of a dedicated random access preamble, dedicated random access channel (RACH) occasion, a dedicated physical uplink shared channel (PUSCH) resource, or a dedicated PUSCH occasion ( para [0440], includes at least one of a dedicated random access channel (RACH) occasion, a dedicated physical uplink shared channel (PUSCH) resource).
	 Examiner supplies the same rationale as supplied in claim 3.
	As per claim 18, FAN, Li teaches the base station of claim 16, wherein the contention free random access resource for the 2-step random access procedure is released, in case that the 2-step random access procedure is completed (para [0298], releasing the contention resources when connected completes the procedure for the 2-step random access procedure).
 	Examiner supplies the same rationale as supplied in claim 3.
	As per claim 20, FAN, Li teaches the base station of claim 16, wherein the contention free random access resource includes at least one of a dedicated random 
	 Examiner supplies the same rationale as supplied in claim 3.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20170142708 A1; US Patent Publication US   20180139764 A1,   US Patent Publication US 20140192775 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467